Citation Nr: 0120949	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3.  Entitlement to service connection for right lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to March 
1947.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The lay and medical evidence supports the inservice 
inception of nicotine dependence.  

2.  The complete medical evidence shows that long-term 
cigarette smoking due to inservice nicotine dependence 
culminated in chronic obstructive pulmonary disease and right 
lung cancer in postoperative status.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000)

2.  Chronic obstructive pulmonary disease is proximately due 
to or the result of nicotine dependence.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310 (2000).  

3.  Right lung cancer (in postoperative status) is 
proximately due to or the result of nicotine dependence.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records are unavailable in this case and the 
morning reports that were obtained are not helpful for the 
claim.  The National Personnel Records Center has advised 
that the records were destroyed in a fire at that facility.  
Alternative records searches have not been successful.  
Reconstructed service personnel or medical records are not 
obtainable.  

VA outpatient treatment records in March 1991 indicate 
chronic obstructive pulmonary disease, by X-ray.  In April 
1991, a history of emphysema and bronchitis with constant 
shortness of breath was recorded.  In December 1991 it was 
reported that a computerized axial tomogram of the lungs in 
November 1991 showed a 1.5 centimeter roughly round mass in 
the right lower lobe of the lungs.  The veteran reportedly 
was smoking 1 to 1 1/2 packs of cigarettes a day.  

A report of VA hospitalization for a right lung nodule in 
January 1992 indicated that the veteran was smoking 2 
cigarettes a day but was over 100 pack-years in the past.  A 
history of chronic obstructive pulmonary disease was noted.  
The final diagnoses included a right lung nodule and chronic 
obstructive pulmonary disease.  

The veteran was hospitalized by VA in February 1992 for 
excision of the right lower lobe lesion that was described as 
irregular and enlarging.  He reportedly was a 100 pack-year 
smoker who was down to 2-3 cigarettes a day.  It also was 
recorded that he had smoked one pack of cigarettes a day for 
approximately 40 years.  A history of pneumonia while he was 
in the service was reported.  He underwent a right lower lobe 
wedge resection and bronchoscopy.  The pathological diagnosis 
was hemartoma.  

VA outpatient treatment records in January 1997 reflect a 
history of the veteran's being a 35 (more or less) pack-year 
smoker.  At the same time, it was recorded that he had smoked 
from 1/2 to 1 pack of cigarettes a day for 51 years.  It also 
was recorded that he had smoked 1 1/2 packs of cigarettes a 
day for more than 50 years.  It was recorded on another 
outpatient treatment visit that he had smoked 1/2 pack of 
cigarettes a day for 50 years.  
In January 1998, D. L. College, M.D., reported that the 
veteran had severe obstructive lung disease with air trapping 
and reduced diffusion capacity for carbon monoxide revealed 
by pulmonary function testing.  He had advised the veteran 
that his chronic tobacco consumption was probably a factor in 
his obstructive airways disease.  

In February 1998, the veteran's aunt reported that he had 
been drafted at age 18 at which time he was not smoking 
cigarettes.  When he was discharged from the service, he was 
smoking cigarettes.  He reportedly told her that he had 
started smoking in 1946 because both free and inexpensive 
cigarettes were available.  This reportedly had started an 
addiction to cigarettes that had lasted all his life and had 
led to lung problems later in his life.  

VA outpatient treatment records in April 1998 indicate that 
the veteran had developed a right lower lobe lesion that was 
either a hemartoma or a tumor.  He reportedly was still 
smoking one pack of cigarettes a day.  The lesion possibly 
was an old inflammatory lesion that had become calcified.  It 
also was described as possible cancer versus a granuloma of 
the right lower lobe at the basal segment.  An oncology 
consultation confirmed lung cancer.  

In June 1998, L. A. Robinson, M.D., reported that the veteran 
had joined the Army in 1946 and started smoking at that time, 
according to the veteran.  In that early post-war period it 
was stated that cigarettes were free and smoking was 
encouraged.  It reportedly was highly likely that during this 
short period of time, the veteran became dependent upon 
nicotine based on the easy accessibility of tobacco in the 
military.  It reportedly was well known medically that 
nicotine dependence was extremely hard to overcome and 
usually led to lifelong smoking, which it did in the 
veteran's case.  He subsequently developed lung cancer that 
was no doubt related to his long-term use of tobacco, which 
began in 1946.  Dr. Robinson's opinion was that the veteran 
had lung cancer based on his smoking for most of his life, 
which began when he was in the Army.  

VA clinical records dated in September 1998 indicate the 
veteran's status as right lobe removal secondary to cancer of 
the lung.  In November 1999, it was recorded that the veteran 
had adenocarcinoma in segmentectomy and lymphadenectomy 
status.  It was recorded that the veteran had stopped smoking 
after consuming 1 1/2 packs of cigarettes a day for more than 
50 years.  

In December 1999, the veteran's brother stated that the 
veteran did not smoke cigarettes before he entered active 
duty in 1946.  When he came home from the Army, he reportedly 
was smoking cigarettes and continued to smoke until he quit 
in 1998 before his lung cancer operation.  The veteran had 
told his brother that he was addicted to cigarettes and found 
it to be extremely difficult to stop smoking.  

In February 2000, the veteran's wife reported that he had 
smoked all the 32 years that she had known him.  He had told 
her that he could not stop smoking because he was addicted to 
cigarettes and could not function without them.  He 
reportedly told her that he had developed the habit of 
cigarette smoking during active service in 1946.  

In May 2000, the veteran's brother-in-law stated that he had 
known the veteran since 1968 and the veteran told him that he 
had started smoking in 1946 when he joined the Army.  He had 
been given free cigarettes with his rations.  That reportedly 
led to nicotine addiction.  Over the years he had been unable 
to give cigarettes up until his cancer operation in 1998.  

In May 2000, S. J. Antonia, M.D., a medical oncologist, 
reported that the veteran was his patient and had undergone 
resection of an early stage lung cancer in July 1998.  Dr. 
Antonia expressed the opinion that the lung cancer was most 
likely caused by cigarette smoking and the veteran likely was 
addicted to cigarette smoking.  

In May 2000, A. Awwad, D.O., reported that the veteran had 
smoked one to two packs of cigarettes a day for approximately 
52 years.  Lung cancer had been diagnosed in 1998 and he had 
subsequently undergone right lung resection.  Dr. Awwad 
believed that the veteran's lung cancer had resulted from 
longstanding tobacco dependence and addiction.  

A number of scientific and newspaper articles and reports 
have been submitted regarding a causal relationship between 
chronic obstructive pulmonary disease and lung cancer and 
long-term cigarette smoking induced by nicotine dependence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active service in line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In 1997 VA's General Counsel issued an opinion clarifying 
when service connection may be established for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence arising from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  Also in 1997 
VA's Under Secretary for Health concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  Id.  Therefore, a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence rising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon affirmative answers to the following 
two questions: (1) whether the veteran acquired a dependence 
on nicotine in service; and (2) whether that dependency may 
be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
If each of these two questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  VAOPGCPREC 19-97.  

Although recently enacted legislation prohibits service 
connection for a disability first manifesting after service 
on the basis that it resulted from disease attributable to 
the use of tobacco products by a veteran during his or her 
service, 38 U.S.C.A. § 1103 (West Supp. 1999), this statute 
applies only to claims filed after June 9, 1998.  Prior to 
this date, under certain circumstances, service connection 
for disease or injury resulting in disability or death that 
was a direct result of tobacco use arising out of nicotine 
dependence that occurred during service could be established.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  The veteran's claim in this 
regard was received in February 1998.  

If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

There has been conflicting historical evidence with respect 
to the question of the inservice incidence of nicotine 
dependence.  No invariable history of how long the veteran 
had been smoking has been recorded.  In January 1992, a 100 
pack-year history was recorded.  If the veteran had been 
smoking as many as two packs of cigarettes a day, this would 
have placed the onset of his cigarette smoking in 1942, when 
he was 14 years old.  If he smoked less than 2 packs of 
cigarettes a day, with a 100 pack-year history in 1992, the 
onset of his cigarette smoking would have been when he was 
even younger.  The lay reports from his relatives 
consistently indicate the inservice onset of cigarette 
smoking.  In February 1992, it was recorded both that he was 
a 100-pack-year smoker and that he had smoked a pack of 
cigarettes a day for 40 years, which would have placed the 
start of his smoking in 1952.  In January 1997, it was 
recorded that he was more or less a 35 pack-year smoker and 
that he had smoked 1/2 to 1 pack of cigarettes a day for 51 
years, which would have placed the start of his cigarette 
smoking in 1962 or 1946, respectively.  There were two other 
notations of his having smoked for 50 years or more in 1997, 
which would have placed the onset of his cigarette smoking in 
1947.  The last historical notation of smoking duration by VA 
in September 1998 is that he had smoked 1 1/2 packs of 
cigarettes a day for more than 50 years, which is consistent 
with the inservice inception of nicotine dependence.  There 
are no contemporaneous service records which either could 
rule-in or rule-out his cigarette smoking, so that, in 
compliance with O'Hare, the Board has a heightened duty to 
evaluate all the relevant evidence and resolve any doubt in 
the veteran's favor.  On the basis of all the historical 
records, including those from his treating physicians which 
consistently indicate the onset of cigarette smoking in 1946, 
the Board finds sufficient evidence of the start of his 
cigarette smoking during active service.  The medical 
evidence based on the history of the start of his cigarette 
smoking during active service consistently shows that 
nicotine dependence coincided with active duty from January 
1946 to March 1947.  Therefore, the Board finds that the 
requirements of service connection for nicotine dependence 
are met in this case.  

The complete medical evidence shows, as specified above, that 
both chronic obstructive pulmonary disease and lung cancer 
were materially attributable to long-term tobacco consumption 
induced by service connected nicotine dependence.  The Board 
notes that it is neither claimed nor shown that either 
chronic obstructive pulmonary disease or lung cancer were 
present during or until many years following active duty.  


ORDER

Service connection for nicotine dependence is granted.  

Service connection for chronic obstructive pulmonary disease 
is granted.  

Service connection for right lung cancer is granted.  



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

 



